ORDER
PER CURIAM.
In this action arising’from an automobile accident, defendant, Kimberly D. Edgar, appeals from the trial court’s grant of the motion for new trial by plaintiff, Charles E. Haley. The trial court granted plaintiff’s motion because it found that the jury’s verdict was against the weight of the evidence. No error of law appears and an opinion would have no precedential value. We have, however, provided the parties with a memorandum for their information only setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).